Exhibit 10.1

 
 


FIRST AMENDMENT TO
THE HERSHEY COMPANY
EXECUTIVE BENEFITS PROTECTION PLAN
(GROUP 3A)
(Amended and Restated as of October 2, 2007)
 
 
WHEREAS, The Hershey Company (the “Company”) currently maintains The Hershey
Company Executive Benefits Protection Plan (Group 3A) (Amended and Restated as
of October 2, 2007), (the “Plan”);
 
WHEREAS, the Board of Directors of the Company (the “Board”) approved the
amendment of the Plan, effective February 13, 2008, to reduce the severance
benefits payable under the Plan with respect to the qualifying termination of
employment after a change in control of the Company; and
 
WHEREAS, this amendment shall supersede the provisions of the Plan to the extent
those provisions are inconsistent with the provisions of this amendment.
 
NOW, THEREFORE, BE IT RESOLVED that, by virtue and in exercise of the power
reserved to the Board by Article 7 of the Plan, the Plan is hereby amended,
effective February 13, 2008, by amending Section 1.36, Severance Period, to read
as follows:
 
“1.36    Severance Period means the period beginning on the Executive’s Date of
Termination and continuing for 24 months, or, if less, the number of months
until the Executive would reach his or her Mandatory Retirement Age, if
applicable, but not less than 12 months.”
 
IN WITNESS WHEREOF, the Company has caused this amendment to be executed
effective as of February 13, 2008.
 



 
THE HERSHEY COMPANY
 
 
 
By:  /s/ Burton H. Snyder           
Burton H. Snyder
Senior Vice President,
General Counsel and Secretary




 
 

--------------------------------------------------------------------------------

 
